Citation Nr: 1709348	
Decision Date: 03/27/17    Archive Date: 04/07/17

DOCKET NO.  10-14 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an initial rating in excess of 30 percent prior to March 8, 2013, and to a rating in excess of 70 percent thereafter for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Scarduzio, Associate Counsel

INTRODUCTION

The Veteran had active service from April 1966 to April 1968, to include service in the Republic of Vietnam.  His awards and decorations include a Purple Heart Medal and a Combat Infantry Badge. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  Jurisdiction over the case was subsequently transferred to the VA RO in Oakland, California.

The Veteran testified at a hearing before a Veterans Law Judge in August 2013.  A transcript of the hearing is of record.  However, the Veterans Law Judge who presided over the hearing is no longer with the Board.  In December 2016, the Veteran was mailed a letter notifying of that fact and informing him of his right to have a new hearing before a current member of the Board.  In a January 2017 response, the Veteran reported that he did not wish to have another hearing and requested that his case be decided based on the evidence of record.  Therefore, a remand for a new hearing before a current member of the Board is not necessary.  

This case was previously before the Board in March 2014, at which time it was remanded for additional development.  In a September 2014 rating decision, the Veteran was assigned a 70 percent rating for his PTSD, effective March 8, 2013.  That was not considered a full grant of the benefit sought on appeal; however, the Board has limited its consideration accordingly.     


FINDINGS OF FACT

1.  Prior to May 28, 2010, the occupational and social impairment from the Veteran's PTSD has more nearly approximated occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

2.  Beginning May 28, 2010, the occupational and social impairment from the Veteran's PTSD has more nearly approximated deficiencies in most areas.


CONCLUSION OF LAW

The criteria for a rating of 70 percent, but not higher, for PTSD have been met beginning May 28, 2010.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that assistance would aid in substantiating the claim.  VA must also notify the claimant of any information, and any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  As part of the notice, VA must specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

Notice to a claimant should be provided at the time or immediately after, VA receives a complete or substantially complete application for benefits.  38 U.S.C.A. § 5103(a) (West 2014); Pelegrini v. Principi, 18 Vet. App. 112, (2004).  The timing requirement applies equally to the effective date element of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Board finds that the Veteran was provided adequate notice in response to his claim.  The record shows that the Veteran was mailed a letter in March 2007 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  The March 2007 letter also provided the Veteran with appropriate notice with respect to the disability rating and effective date elements of his claim. 

The Board also finds the Veteran has been afforded adequate assistance in response to his claim.  His service treatment records (STRs) are of record.  VA Medical Center treatment notes have been obtained.  The Veteran has been provided appropriate VA examinations.  Neither the Veteran nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any outstanding evidence. 

Legal Criteria

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2016). 

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient.  Coordination of rating with impairment of function is always expected.  38 C.F.R. § 4.21 (2016).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).

PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  That diagnostic code uses the General Rating Formula for Mental Disorders, which provides that a 30 percent rating is warranted for a mental disorder when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversational normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent rating is warranted for a mental disorder when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in the ability to establish effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).

A 70 percent rating is warranted for a mental disorder when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).

A 100 percent scheduler evaluation is warranted for a mental disorder when there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).

The Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2016); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

Analysis

The Veteran asserts that he should have higher ratings for his PTSD because his level of impairment is worse than contemplated by the currently assigned ratings.

At an October 2008 VA examination, the Veteran reported that he would get emotional when exposed to things that reminded him of his traumatic experiences and that as a result, he tried to avoid those things.  The Veteran reported sleep impairment in that he would wake up several times per night and oftentimes have nightmares.  He reported that he would only get around five or six hours of sleep per night.  The Veteran reported that he experienced intrusive recollections that were followed by periods of sadness.  He reported that he experienced irritability and anger, but that he did not consider himself to be a violent person.  He reported that his easy irritation had not impaired his work performance or his relationships with other people.  The Veteran reported that he was hypervigilant and experienced anxiety for no apparent reason, especially when out in public.  He reported that he had not experienced suicidal thoughts in quite some time.  The Veteran reported that he had a girlfriend and that their relationship was going very well.  He reported that he got along "fine" with his two daughters, but had limited contact with his son.  The Veteran reported that he was currently working as a crane operator and a truck driver.  He denied any lost time from work as a result of his PTSD symptoms.  The Veteran reported that he enjoyed fishing, hiking, camping, and traveling.  He reported that while he socialized with his girlfriend, he did not like to participate in social activities outside of those he participated in with his girlfriend.

Upon mental status examination, it was noted by the examiner that the Veteran was very hesitant to respond to questions.  His appearance was noted to be clean and casual.  The Veteran's immediate, recent, and remote memories were satisfactory and he was oriented in all spheres.  The Veteran's speech was of normal rate and volume.  His thought process production was spontaneous and abundant.  Continuity of thought was goal-directed and relevant.  Suicidal and homicidal ideations were not present.  There were no delusions, ideas of reference, or feelings of unreality.  The Veteran's abstract-ability was good and his concentration was satisfactory.  The Veteran's mood was anxious, although his range of affect was broad.  The Veteran was alert, responsive, and cooperative; his judgment was adequate; and his insight was fair.  The examiner diagnosed PTSD that was chronic in nature and noted that the Veteran's symptomatology was moderate in severity.  The examiner assigned a Global Assessment of Functioning scale (GAF) score of 60.  

GAF scores are based on a scale indicating the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  Carpenter v. Brown, 8 Vet. App. 240 (1995); Richard v. Brown, 9 Vet. App. 266 (1996); American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV).    

The GAF score is based on all of the veteran's psychiatric impairments.  A GAF score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or a major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51 to 60 represents moderate symptoms (e.g., flat affect and circumstantial speech, with occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with coworkers).  A GAF score of 61 to 70 represents mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning "pretty well," and has some meaningful interpersonal relationships.  

While particular GAF scores are not contained in the VA schedule of ratings for mental disorders, they are a useful tool in assessing a Veteran's disability and assigning ratings.  38 C.F.R. § 4.130 (2016).  However, they are just one of many factors considered when determining an evaluation.

The record shows that the Veteran receives treatment at the VA Medical Center for a variety of disabilities, to include PTSD.  Treatment notes prior to May 28, 2010, show that the Veteran generally reports with nightmares, flashbacks, avoidance, hyperarousal, irritability, anxiety, and racing thoughts.  He was not found to ever have suicidal or homicidal ideations.  He was generally found to be alert and without cognitive or memory problems.  His mood was generally found to be within normal limits and he had normal hygiene and grooming habits.  There is no indication from the treatment notes of record that the Veteran's symptoms of PTSD were worse than those described at the October 2008 VA examination.

On May 28, 2010, the Veteran, through his representative, submitted a statement in which he requested a new examination of his PTSD based on an indication that his symptoms had increased in severity.  

VA treatment records dated September 2010 through February 2013 note consistent reports from the Veteran of depressed mood, insomnia, and anxiety.  Treatment records also show that the Veteran had started to consistently attend PTSD group counseling.

In a March 2013 statement submitted by his VA Psychologist, the Veteran was reported as medication and therapy compliant, but it was noted that he continued to experience ongoing symptoms of sleep disturbance, hypervigilance, social isolation, intrusive recollections, and surges of intense emotion.  A July 2013 VA treatment record noted an episode of anger outburst and suicidal gesturing involving his significant other, though no suicidal or homicidal ideation.  

January 2014 VA treatment records noted that the Veteran reported that he had ups and downs, without current suicidal ideation and improvement in incidents of nightmares.  March 2014 VA treatment records noted that the Veteran continued to be depressed, but was working on improving his health and attitude.  Suicidal ideation was denied, and outbursts of emotion were noted to have declined. 

April 2014 VA treatment records noted that the Veteran's mood and irritability had increased, but nightmares reduced with medication.  A statement submitted the same month by the Veteran's VA physician described the Veteran as socially isolated, with problems establishing and maintaining effective work and social relationships.  The Veteran's VA physician also described the Veteran's memory as poor due to concentration issues, and noted mood swings and irritability.  

At a July 2014 VA examination, the Veteran reported that he had been receiving mental health treatment and was maintained on psychotropic medication.  The Veteran reported experiencing intrusive memories, nightmares, and psychological distress when exposed to things that reminded him of his traumatic events.  He reported that he avoided things and people that reminded him of his traumatic events.  The Veteran reported trouble with memory, negative beliefs of himself, depression, anxiety, shame, trouble with concentration, and a diminished interest in things he used to enjoy.  The Veteran felt detached from others and was oftentimes unable to experience positive emotions.  The Veteran reported that he was easily irritated and experienced angry outbursts.  He reported that he was hypervigilant and had an increased startle response.  Upon mental status examination, the Veteran was noted to be anxious with a depressed mood.  The examiner noted that the Veteran had a flattened affect and experienced chronic sleep impairment.  The Veteran had disturbances in motivation and mood, an inability to establish and maintain effective work and social relationships, and difficulty adapting to stressful circumstances.  The examiner confirmed the diagnosis of PTSD and noted that the Veteran had occupational and social impairment with reduced reliability and productivity.  

In addition, in an April 2015 VA vocational examination, the examiner opined that the Veteran's PTSD was at least 50 percent of the reason for his unemployability, specifically noting the Veteran's temperament.

The Board finds that the Veteran is not entitled to an initial rating in excess of 30 percent for PTSD prior to May 28, 2010.  In this regard, the Board notes that there is no indication from the evidence of record that the Veteran had occupational and social impairment with reduced reliability and productivity during that period.  In this regard, the Veteran did not have a flattened affect, he did not experience panic attacks, his speech was noted to be normal, and there was no indication that he had any impairment in thinking, insight, or impulse control.  There was no indication from the record that the Veteran had memory impairment during that period and he did not experience suicidal or homicidal ideations.  Further, the Veteran was able to maintain employment and there was no indication from the record that the Veteran's PTSD symptoms overly impacted his ability to do so.  Therefore, the Board finds that an initial rating in excess of 30 percent for PTSD is not warranted for the period prior to May 28, 2010.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).

The Board finds that the Veteran is entitled to a 70 percent rating for his PTSD beginning May 28, 2010, the date on which he first indicated that his PTSD symptoms had increased in severity.  The Veteran was shown to have social and occupational impairment resulting in deficiencies in most areas beginning May 28, 2010.  The VA Medical Center treatment notes of record show that the Veteran began to experience significant issues with anger and irritability.  He was routinely shown to have a depressed mood and restricted affect.  Additionally, despite the fact that the Veteran was attending regular mental health treatment and was maintained on psychotropic medication, his symptoms continued to decline.  At his July 2014 VA examination, the Veteran was noted to feel detached from others and had significant symptoms of avoidance.  He was also noted to be unable to establish and maintain effective social and occupational relationships.  Additional VA Medical Center treatment notes indicated that the Veteran had started to struggle with memory and concentration issues.  Therefore, the Board finds that beginning May 28, 2010, the Veteran's disability picture is more accurately contemplated by the criteria for a rating of 70 percent for PTSD.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).  

The Board acknowledges that the results of the VA examinations, the symptoms described in the VA examination reports, and the VA Medical Center treatment records do not indicate that the Veteran has experienced all of the symptoms associated with a 70 percent rating for PTSD beginning May 28, 2010.  However, the symptoms enumerated under the schedule for rating mental disorders are not intended to constitute an exhaustive list, but serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular disability rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Thus, the Board's finding that there are deficiencies in most areas is sufficient to warrant a 70 percent rating beginning May 28, 2010, even though all the specific symptoms listed for a 70 percent rating are not manifested. 

Consideration has been given to assigning a higher rating for PTSD beginning May 28, 2010.  However, there is no indication from the record that the Veteran has had total social and occupational impairment.  While the Veteran no longer works, the record does not show that his inability to maintain employment is solely the result of his PTSD.  Additionally, there is no indication from the record that the Veteran has experienced difficulty in maintaining his hygiene or that he exhibited obsessional or ritualistic activities that interfered with his daily activities.  Further, there is no indication from the record that the Veteran has experienced significant impairment in speech, impulse control, thought processes, judgment, or insight.  He has not been shown to have delusions or hallucinations.  The Veteran has not experienced suicidal ideations or homicidal ideations and is not considered a persistent danger to himself or others.  Therefore, the Board finds that a rating in excess of 70 percent beginning May 28, 2010, for PTSD is not warranted because total occupational and social impairment has not been shown.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration.  38 C.F.R. § 3.321(b)(1) (2016).  

The threshold factor for extra-schedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).  

The record shows that the manifestations of the disability on appeal are contemplated by the schedular criteria.  There is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned ratings, even when considered in conjunction with the Veteran's other service-connected disabilities.  The evidence does not show frequent hospitalization beyond that envisioned by the currently assigned ratings.  Further, The Veteran's PTSD alone does not cause marked interference with employment and the Board notes that the Veteran has been awarded entitlement to a total disability rating based on individual unemployability due to his various service-connected disabilities.  Thus, the Board finds that referral of this case for extra-schedular consideration is not warranted.  38 C.F.R. § 3.321 (2016). 


ORDER

Entitlement to an initial rating in excess of 30 percent prior to May 28, 2010, for PTSD is denied.

Entitlement to a rating of 70 percent, but not higher, beginning May 28, 2010, for PTSD is granted.   



____________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


